   Case 5:20-cr-50081-JLV Document 22 Filed 09/17/20 Page 1 of 21 PageID #: 60




                      UNITED STATES DISTRICT COURT
                        DISTRICT OF SOUTH DAKOTA
                                 WESTERN DIVISION


                                           CR 20-50081
  UNITED STATES OF AMERICA,                REDACTED
                                           SUPERSEDING INDICTMENT
                    Plaintiff,
                                           WIRE FRAUD
       vs.                                 (18 U.S.C. § 1343)

 RENA M. HYMANS,                           MONEY LAUNDERING
                                           (18 U.S.C. §§ 1956 and 1957)
                    Defendant.
                                           MAIL FRAUD
                                           (18 U.S.C. § 1341)

                                           BANK FRAUD
                                           (18 U.S.C. § 1344),


     The Grand Jury charges:

                                   WIRE FRAUD


                                 (18 U.S.C. § 1343)

                       Scheme and Artince to Defraud

      1.     At all times relevant to this Indictment, the defendant, Rena M.

Hjmians("Hymans"), was a resident of South Dakota and was a licensed attorney

and sole owner of Rena M Hymans PC ("RMH"), a corporation that offered legal

services in South Dakota.


      2.     Between February 2014 and January 2020, Hymans devised and

intended to devise a scheme and artifice to defraud clients and enrich herself.

As part of the scheme and artifice to defraud, Hymans fraudulently transferred
   Case 5:20-cr-50081-JLV Document 22 Filed 09/17/20 Page 2 of 21 PageID #: 61




funds owned by clients but held in RMH's client trust account to RMH's business

account and then to other accounts owned and controlled by Hymans knowing

she was not entitled to the funds. Hyman then used the fraudulently obtained

funds for her business and personal benefit.

      3.    Attorneys are required to hold money belonging to clients in a client

trust account. The account must be a separate account from the attorney's own

account. Upon receiving funds, the attorney is required to notify the client and

promptly deliver to the client any funds the client is entitled to receive. Attorneys

are required to keep complete records of the client trust account funds and may

only withdraw funds as fees are earned or expenses incurred.

           Scheme and Artifice to Defraud - Gilbert Keester Estate

      4.     On February 24, 2014, Hymans deposited a check into RMH's client

trust account from the Keepseagle Claims Administrator in the amount of

$50,000.00. Hymans had been appointed the Special Administrator of the

Gilbert Keester Estate and the $50,000.00 was to be held in RMH's client trust

account for the benefit of the Gilbert Keester Estate.

      5.     Between February 2014 and November 2015, Hyrnans, in

furtherance of the scheme and , artifice to defraud made numerous fraudulent

transfers from RMH's client trust account to RMH's operating account at First

Interstate Bank. Rather than holding the money in RMH's client trust account

until the Gilbert Keester Estate was settled as she was required to do, Hymans

used the embezzled funds for business-related expenses for RMH or made
                                         2
   Case 5:20-cr-50081-JLV Document 22 Filed 09/17/20 Page 3 of 21 PageID #: 62




transfers to her personal bank accounts at First Interstate Bank, which she or

her husband, Scott Hymans, used for their personal benefit. These fraudulent

transfers caused the entirety of the $50,000.00 to be depleted.

      6.     On numerous occasions between February 2014 and November

2015, after receiving the fraudulent funds, Hymans then transferred the

fraudulently obtained funds from RMH's business account to her own personal

bank account at First Interstate Bank in order to conceal or disguise the nature

of the proceeds and the ownership or control of the proceeds. Hymans would

then use the funds for her own personal benefit. In order to conceal her fraud

and in furtherance,of her scheme and artifice to defraud, H5mians told her legal

assistant that transfers of funds from RMH's client trust account to RMH's

business account were earnings for her legal services. Additionally, in order to

conceal the fraud, Hymans provided documentation to RMH's income tax

preparer that falsely reported the fraudulently obtained funds as earned income

for her legal services.

      7.     On or about May 31, 2016, in furtherance of the scheme and artifice

to defraud, Hymans sent a letter via the United States Postal Service to Robert

Martin, an attorney in Rapid City, South Dakota. Robert Martin represented one

of the parties in the litigation involving the Gilbert Keester Estate. Hymans'letter

to Robert Martin was in response to a letter Robert Martin had sent to Hymans
                                                                f



requesting an accounting of the $50,000.00 that had been deposited into RMH's

client trust account in Februaiy 2014.         Hymans' letter to Robert Martin
                                         3
   Case 5:20-cr-50081-JLV Document 22 Filed 09/17/20 Page 4 of 21 PageID #: 63




contained materially false representations in that Hymans falsely stated in the

letter that"No distributions have been made by the estate from the $50,000 held

in trust" when, in fact, Hymans well knew that by May 31, 2016, she already

spent the entirety of the $50,000.00 for her own business and personal benefit.

At the time Hymans made this representation, RMH's client trust account had a

balance of $2,060.39, which funds belonged to other clients.

      8.    On May 1, 2018, Hymans appeared in the Oglala Sioux Tribal Court

on behalf of the Gilbert Keester Estate as the Special Administrator.         In

furtherance of her scheme and artifice to defraud, Hymans falsely told the Tribal

Judge that the $50,000.00 she had deposited from the Keepseagle settlement for

the benefit of the Gilbert Keester Estate had been in RMH's client trust account

for a "very veiy long time." However, as Hymans well knew, at the time she made

this representation to the Court, she had already spent the entirety of the

$50,000.00 belonging to the Gilbert Keester Estate years earlier.

      9.    On or about November 20, 2018, as part of her attempt to conceal

her fraudulent use of the funds belonging to the Gilbert Keester Estate, Hymans

wrote a $50,000.00 check from RMH's client trust account to Edward Jones for

the benefit of the Gilbert Keester Estate. However, at the time Hymans wrote

this check, Hymans knew she had already completely depleted the funds

rightfully belonging to the Gilbert Keester Estate for her own business and

personal use. Hymans also knew that the $5.0,000.00 check she wrote to
   Case 5:20-cr-50081-JLV Document 22 Filed 09/17/20 Page 5 of 21 PageID #: 64




Edward Jones consisted of funds actually belonging to another client, the Leo

Drillig Estate.

             Scheme and Artifice to Defraud - Leo Drillig Estate

      10.    In November 2016, Doris Lauing ("Lauing") hired Hymans to

represent Lauing's family member, Leo Drillig ("Drillig") in an estate matter. The

estate matter was related to the death of Lauing's uncle, Leo Miller ("Miller"), who

had left an inheritance for Drillig. Because Drillig was living in Germany, Lauing

was acting as Drillig's personal representative in the United States.

      11.    As part of her representation of Drillig, on May 4, 2017, Hymans

deposited a cashier's check in the amount of $167,699.03 into RMH's client trust

account at First Interstate Bank located in South Dakota.             The amount

represented Drillig's inheritance from Miller, which Hymans was supposed to

disburse to Drillig.

      12.    Between May 2017 and July 2019, Hymans devised and intended to

devise a scheme and artifice to defraud Drillig and enrich herself. As part of the

scheme and artifice to defraud, instead of disbursing the funds to Drillig as she

was required to do, Hymans made numerous fraudulent transfers from RMH's

client trust account to RMH's operating account at First Interstate Bank in 2017

through 2019 that caused Drillig's inheritance to be entirely depleted. Between

May 2017 and July 2019, Hymans used the embezzled funds for her own

personal use, including business-related expenses for RMH, or made transfers
   Case 5:20-cr-50081-JLV Document 22 Filed 09/17/20 Page 6 of 21 PageID #: 65




to her personal bank accounts at First Interstate Bank, which she or her

husband, Scott Hymans, used for their personal.benefit.

      13.    On numerous occasions between May 2017 and July 2019, after

receiving the fraudulent funds, Hymans then transferred the fraudulently

obtained funds from RMH-s business account to her own personal bank

accounts at First Interstate Bank in order to conceal or disguise the nature of

the proceeds and the ownership or control of the proceeds. Hymans would then

use the funds for her own personal benefit. In order to conceal her fraud and in

furtherance of her scheme and. artifice to defraud, Hymans told her legal

assistant that transfers of funds from RMH's client trust account to RMH's

business account were earnings for her legal services. Additionally, in order to

conceal the fraud, Hymans provided documentation to RMH's income tax

preparer that falsely reported the fraudulently obtained funds as earned income

for her legal services.

      14.    Between May 2017 and July 2019, Lauing made several attempts to

get Hymans to disburse the inheritance funds to Drillig. In July 2019, Lauing

hired'an attorney to help retrieve Drillig's funds from Hymans, since Hymans

was uncommunicative and not responsive to Lauing's multiple requests to

disburse the funds.       In furtherance of the scheme and artifice to defraud,

Hymans sent e-mails to Lauing's attorney giving false explanations for the delay
                                                                                   I




in disbursing Drillig's funds, including that Hymans was consulting with an

attorney from the Gunderson Palmer law firm about whether to withhold her
   Case 5:20-cr-50081-JLV Document 22 Filed 09/17/20 Page 7 of 21 PageID #: 66




attorney's fees from Drillig's inheritance before releasing the remaining funds.

However, as Hymans well knew, by September 2019 she had already spent the

entirety of Drillig's inheritance on business and personal expenses unrelated to

her representation of Drillig.

      15.   After Hymans failed to turn over the inheritance funds to Drillig,

Lauing, through her attorney, filed a petition with the Fourth Judicial Circuit

Court, Meade County, to force Hymans to disburse the funds. A hearing on the

petition was held on January 3, 2020. Hymans, Lauing, and Lauing's attorney

were present at the hearing. During that hearing, and in furtherance of the

scheme and artifice to defraud, H3mians falsely told the court overseeing Drillig's

estate that she was reluctant to disburse Drillig's funds because she was

concerned he was trying to hide money in the United States. At the time Hymans

made this representation to the court, Hymans knew she had already depleted

all of Drillig's inheritance for her own business and personal benefit.

       16. At the conclusion of the hearing on the petition, the court ordered

Hymans to pay over Drillig's funds, with the exeeption of $2,709.66, which

Hymans claimed to have earned as attorney's fees. On the same day, Hymans

provided a check in the amount of $163,969.37 to the estate of Leo Drillig drawn

from RMH's client trust account at First Interstate Bank. At the time Hymans

wrote the check to the estate of Leo Drillig, Hymans knew there were insufficient

funds in her client trust account, in that Hymans had already spent the entirety



                                        7
   Case 5:20-cr-50081-JLV Document 22 Filed 09/17/20 Page 8 of 21 PageID #: 67




of the inheritance funds for her own benefit and only had a balance of $7,082:31

in her trust account, which funds belonged to other clients.

      17.   Before providing the check to Lauing, and as part of the scheme and

artifice to defraud, Hymans called First Interstate Bank and spoke with Kerrie

Applegate, an employee of First Interstate Bank, and requested First Interstate

Bank honor the check for approximately $163,969.37 despite knowing there

were insufficient funds in RMH's trust account. Hymans falsely told Applegate

that Hymans was going to be making a large deposit into her client trust account

on January 6, 2020, which would cover the check she wrote to the Leo Drillig

Estate. At the time Hymans provided this information to First Interstate Bank,

Hymans knew she had no such deposits forthcoming. In fact, no deposit or

deposits were made on January 6, 2020, or thereafter sufficient to cover the

check Hymans wrote to the Leo Drillig Estate.

      18.   On January 3, 2020, Lauing attempted to deposit the check Hymans

issued for $163,969.37. However, First Interstate 6ank advised there were
insufficient funds in RMH's client trust account , and that Lauing would be

charged fees if she deposited it.    On or about January 8, 2020, Lauing

nonetheless deposited the $163,969.37 check. The check was returned for

insufficient funds. At the time Lauing deposited the check, H5nmans only had a

balance of$10,252.31. In fact, in all of January 2020,Hymans only had deposits

into RMH's trust account totaling $6,200.00.



                                       8
   Case 5:20-cr-50081-JLV Document 22 Filed 09/17/20 Page 9 of 21 PageID #: 68




      19.   Lauing contacted Hymans and told Hymans there were insufficient

funds in RMH's client trust account at First Interstate Bank. Hymans then sent

e-mails to Lauing falsely telling Lauing that First Interstate Bank told her there

were sufficient funds in the trust account to cover the check and she did not

know there was a problem with insufficient funds. In fact, and as Hymans well

knew, no representative at First Interstate Bank told her there were sufficient

funds in her account because she had already spent the entirety of Drillig's

inheritance for her own benefit.

      20.   Since January 3, 2020, there have never been sufficient funds in

RMH's client trust account to cover the $163,969.37 check Hymans wrote on

January 3^ 2020, to the Leo Drillig Estate.        Hjmans defrauded Drillig of

$167,699.03, by spending the entirety of Drillig's inheritance for her own

personal benefit, minus,reasonable fees agreed to by the court.

                                   WIRE FRAUD


                              (18 U.S.C. § 1343)

      21.   All of the allegations set forth in paragraphs 1-20 inclusive are

hereby realleged and incorporated by reference as though fully set- forth herein.

      22.   On or about the following dates listed below, in the District of South

Dakota and elsewhere, the defendant, Rena M. Hymans, devised the above-

described scheme and artifice to defraud and for obtaining money and property

by means,of false and fraudulent pretenses, representations and promises, and

for the purposes of executing such scheme and artifice and attempting to do so,
                                     ■   9
      Case 5:20-cr-50081-JLV Document 22 Filed 09/17/20 Page 10 of 21 PageID #: 69




    unlawfully, willfully and knowingly did cause to be transmitted by means of wire

    communications in interstate commerce writings, signs, signals and sounds, to

    wit, the defendant, Rena M. Hymans, did fraudulently cause electronic transfers

    from the RMH client trust account at First Interstate Bank to the RMH business

    account at First Interstate Bank that she controlled and for which she was not

    entitled and did fraudulently write a check to another in the approximate

    amounts below:

                                                              ACCOUNT WHERE
COUNT         DATE          METHOD          AMOUNT
                                                                 DEPOSITED
                                                         RMH checking account at
1          02/27/2014                      »6,000.00     First Interstate Bank,
                                                         controlled by Rena Hymans
                                                         RMH checking account at
2          05/14/2014                      $2,000.00     First Interstate Bank,
                                                         controlled by Rena Hymans
                                                         RMH checking account at
           07/09/2014 Sf'r™, $4,000.00                   First Interstate Bank,
                                                         controlled by Rena Hymans
                                                         RMH checking account at
           09/15/2014                      $5,000.00     First Interstate Bank,
                                                         controlled by Rena Hymans
                                                         RMH checking account at
           01/30/2015 Sj"™                 $20,000.00    First Interstate Bank,
                                                         controlled by Rena Hymans
                                                         RMH checking account at
           06/26/2015 S'Xnsfer                           First Interstate Bank,
                                                         controlled by Rena Hymans
                                                         RMH checking account at
           10/13/2015                      $5,000.00     First Interstate Bank,
                                                         controlled by Rena Hymans
                                                         RMH checking account at
           '1/4/2015                       $2,000.00     First Interstate Bank,
                                                         controlled by Rena Hymans
     Case 5:20-cr-50081-JLV Document 22 Filed 09/17/20 Page 11 of 21 PageID #: 70



                                                            ACCOUNT WHERE
COUNT       DATE          METHOD             AMOUNT
                             --SKSSafsti.                      DEPOSITED
                                                        RMH checking account at
                        Electronic
9        06/27/2017                         $2,000.00   First Interstate Bank,
                        Funds Transfer
                                                        controlled by Rena Hymans
                                                        RMH checking account at
                        Electronic
10       07/11/2017                         $1,000.00   First Interstate Bank,
                        Funds Transfer
                                                        controlled by Rena Hymans
                                                        RMH checking account at
                        Electronic
11       08/21/2017                         $2,000.00   First Interstate Bank,
                        Funds Transfer
                                                        controlled by Rena Hymans
                                                        RMH checking account at
                        Electronic
12       11/13/2017                         $2,000.00   First Interstate Bank,
                        Funds Transfer
                                                        controlled by Rena Hymans
                                                        RMH checking account at
                        Electronic
13        12/05/2017                        $2,500.00   First Interstate Bank,
                        Funds Transfer '
                                                        controlled by Rena Hymans
                                                        RMH checking account at
                        Electronic
14       01/05/2018                         $2,000.00   First Interstate Bank,
                        Funds Transfer
                                                        controlled by Rena Hymans
                                                        RMH checking account at
                        Electronic
15       02/05/2018 i                       $2,000.00   First Interstate Bank,
                        Funds Transfer
                                                        controlled by Rena Hymans
                                                        RMH checking account at
                        Electronic
16       02/13/2018                         $2,000.00   First Interstate Bank,
                        Funds Transfer
                                                        controlled by Rena Hymans
                                                        RMH checking account at
                        Electronic
17       03/14/2018                         $3,500.00   First Interstate Bank,
                        Funds Transfer
                                                        controlled by Rena Hymans

                                                        RMH checking account at
                        Electronic
18       04/11/2018                         $5,000.00   First Interstate Bank,
                        Funds Transfer
                                                        controlled by Rena Hymans

                                                        RMH checking account at
                        Electronic
19       04/19/2018                         $3,000.00   First Interstate Bank,
                        Funds Transfer
                                                        controlled by Rena Hymans
                                                        RMH checking account at
                        Electronic
20       05/03/2018                         $2,000.00   First Interstate Bank,
                        Funds Transfer
                                                        controlled by Rena Hymans
     Case 5:20-cr-50081-JLV Document 22 Filed 09/17/20 Page 12 of 21 PageID #: 71



                                                           ACCOUNT WHERE
                                                              deposited

                                                      RMH checking account at
                       Electronic
21       06/08/2018                                   First Interstate Bank,
                       Funds Transfer
                                                      controlled by Rena Hymans

                                                      RMH checking account at
                       Electronic
22       07/10/2018                                   First Interstate Bank,
                       Funds Transfer
                                                      controlled by Rena Hymans
                                                      RMH checking account at
                       Electronic
23       08/27/2018                                   First Interstate Bank,
                       Funds Transfer
                                                      controlled by Rena Hymans
                                                      RMH checking account at
                       Electronic
24       09/04/2018                                   First Interstate Bank,
                       Funds Transfer
                                                      controlled by Rena Hymans

                                                      RMH checking account at
                       Electronic
25       09/28/2018                                   First Interstate Bank,
                       Funds Transfer
                                                      controlled by Rena Hymans
                                                       Check written to Edward
26        11/20/2018   Check 6373                     Jones for the benefit of the
                                                       Keester Estate

                                                       RMH checking account at
                        Electronic
27        11/20/2018                                   First Interstate Bank,
                        Funds Transfer
                                                       controlled by Rena Hymans
                                                       RMH checking account at
                        Electronic
28        12/31/2018                                   First Interstate Bank,
                        Funds Transfer
                                                       controlled by Rena Hymans
                                                       RMH checking account at
                        Electronic
29       01/06/2019                                    First Interstate Bank,
                        Funds Transfer
                                                       controlled by Rena Hymans
                                                       RMH checking account at
                        Electronic
30       02/05/2019                                    First Interstate Bank,
                        Funds Transfer
                                                       controlled by Rena Hymans
                                                       RMH checking account at
                        Electronic
31       02/26/2019                                    First Interstate Bank,
                        Funds Transfer
                                                       controlled by Rena Hymans
  Case 5:20-cr-50081-JLV Document 22 Filed 09/17/20 Page 13 of 21 PageID #: 72



                                                          ACCOUNT WHERE
            DATE         METHOD
                                                              DEPOSITED

                                                      RMH checking account at
       03/18/2019                       $6,000.00     First Interstate Bank,
                                                      controlled by Rena Hymans
                                                      RMH checking account at
       04/15/2019                                     First Interstate Bank,
                                                      controlled by Rena Hymans
                                                      RMH checking account at
       04/26/2019                                     First Interstate Bank,
                                                      controlled by Rena Hymans
                                                      RMH checking account at
       05/03/2019                                     First Interstate Bank,
                                                      controlled by Rena Hymans
                                                      RMH checking account at
       05/28/2019                       $3,000.00     First Interstate Bank,
                                                      controlled by Rena Hymans
                                                      RMH checking account at
       06/03/2019                       $4,000.00     First Interstate Bank,
                                                      controlled by Rena Hymans
                                                      RMH checking account at
       07/10/2019                       $5,400.00     First Interstate Bank,
                                                      controlled by Rena Hymans

      all in violation of 18 U.S.C. § 1343.

                             MONEY LAUNDERING


                              (18 U.S.C. § 1956)

      23.    The allegations in paragraphs 1 through 20 inclusive are hereby

realleged and incorporated by reference as though fully set forth herein.

      24.    On or about the dates listed below, in the District of South Dakota

and elsewhere, the defendant, Rena M. Hymans, did knowingly conduct and

attempt to conduct the following financial transactions in the approximate
       Case 5:20-cr-50081-JLV Document 22 Filed 09/17/20 Page 14 of 21 PageID #: 73




 amounts listed below affecting interstate and foreign commerce, to wit, transfers

 between accounts controlled by the defendant, Rena M. Hymans, which involved

 the proceeds of a specified unlawful activity, that is, wire fraud, knowing that

 the transactions were designed in whole and in part to conceal and disguise the

 nature, source, ownership, and control of the proceeds of said specified unlawful

     activity and that while conducting and attempting to conduct such financial

 transactions knew that the property involved in the financial transactions

 represented the proceeds of some form of unlawful activity:


              WIRE FRAUD            DATE OF
                                                                      MONEY
            PROCEEDS USED           MONEY
COUNT                                             AMOUNT           LAUNDERING
                    IN            LAUNDERING
                                                                  TRANSACTION
             TRANSACTION          TRANSACTION


                                                               Transfer of funds from
            On 02/27/2014,
                                                               RMH business .
            $6,000.00                                          account at First
            transfer from
                                                               Interstate Bank to
            RMH client trust
39                                 02/27/2014     $5,000.00    Rena and Scott
            account to RMH
                                                               Hymans personal
            business account
                                                               account ending in
            at First Interstate
                                                               5351 at First
            Bank
                                                               Interstate Bank
                                                               Transfer of funds frorn
            On 05/14/2014,
                                                               RMH business
            $2,000.00                                          account at First
            transfer from
                                                               Interstate Bank to
            RMH client trust
40                                 05/14/2014     $1,500.00    Rena and Scott
            account to RMH
                                                               Hymans personal
            business account
                                                               account ending in
            at First Interstate
                                                               5351 at First
            Bank
                                                               Interstate Bank




                                          14
     Case 5:20-cr-50081-JLV Document 22 Filed 09/17/20 Page 15 of 21 PageID #: 74




            WIRE FRAUD            DATE OF
                                                                    MONEY
          PROCEEDS USED           MONEY
GOUNT                                           AMOUNT           LAUNDERING
                  IN            LAUNDERING
                                                                TRANSACTION
           TRANSACTION          TRANSACTION


                                                             Transfer of funds from
          On 07/09/2014,
                                                             RMH business
          $4,000.00
                                                             account at First
          transfer from
                                                             Interstate Bank to
          RMH client trust
41                               07/09/2014     $2,000.00    Rena and Scott
          account to RMH
                                                             Hymans personal
          business account
                                                             account ending in
          at First Interstate
                                                             5351 at First
          Bank
                                                             Interstate Bank
                                                             Transfer of funds from
          On 09/15/2014,
                                                             RMH business
          $5,000.00
                                                             account at First
          transfer from
                                                             Interstate Bank to
          RMH client trust
42                               09/15/2014     $5,000.00    Rena and Scott
          account to RMH
                                                             Hymans personal
          business account
                                                             account ending in
          at First Interstate
                                                             5351 at First
          Bank
                                                             Interstate Bank
                                                             Transfer of funds from
          On 06/26/2015,
                                                             RMH business
          $6,000.00
                                                             account at First
          transfer from
                                                             Interstate Bank to
          RMH client trust
43                               06/26/2015     $6,000.00    Rena and Scott
          account to RMH
                                                             Hymans personal
          business account
                                                             account ending in
          at First Interstate
                                                             5351 at First
          Bank
                                                             Interstate Bank
                                                             Transfer of funds from
          On 11/04/2015,
                                                             RMH business
          $2,000.00                                          account at First
          transfer from
                                                             Interstate Bank to
          RMH client trust
44                               11/04/2015     $1,000.00    Rena and Scott
          account to RMH
                                                             Hymans personal
          business account
                                                             account ending in
          at First Interstate
                                                             5351 at First
          Bank
                                                             Interstate Bank


                                        15
     Case 5:20-cr-50081-JLV Document 22 Filed 09/17/20 Page 16 of 21 PageID #: 75




            WIRE FRAUD            DATE OF
                                                                      MONEY
          PROCEEDS USED           MONEY
COUNT                                           AMOUNT             LAUNDERING
                  IN            LAUNDERING
                                                                  TRANSACTION
           TRANSACTION          TRANSACTION                '




                                                               Transfer of funds from
          On 11/13/2017,
                                                               RMH business
          $2,000.00
                                                               account at First
          transfer from
                                                               Interstate Bank to
          RMH client trust
45                               11/13/2017      $700.00       Rena and Scott
          account to RMH
                                                               Hymans personal
          business account
                                                               account ending in
          at First Interstate
                                                               5351 at First
          Bank
                                                               Interstate Bank
                                                               Transfer of funds from
          On 02/13/2018,
                                                               RMH business
          $2,000.00
                                                               account at First
          transfer from
                                                               Interstate Bank to
          RMH client trust
46                               02/21/2018     $1,200.00      Rena and Scott
          account to RMH
                                                               Hymans personal
          business account
                                                               account ending in
          at First Interstate
                                                               5351 at First
          Bank
                                                               Interstate Bank
                                                               Transfer of funds from
          On 08/27/2018,
                                                               RMH business
          $5,000.00
                                                               account at First
          transfer from
                                                               Interstate Bank to
          RMH client trust
47                               08/27/2018     $1,000.00      Rena and Scott
          account to RMH
                                                               Hymans personal
          business account
                                                               account ending in
          at First Interstate
                                                               5351 at First
          Bank
                                                               Interstate Bank




                                        16
     Case 5:20-cr-50081-JLV Document 22 Filed 09/17/20 Page 17 of 21 PageID #: 76




            WIRE FRAUD            DATE OF
                                                                    MONEY
          PROCEEbs USED           MONEY
                                                AMOUNT           LAUNDERING
COUNT
                  IN            LAUNDERING
                                                                TRANSACTION
           TRANSACTION          TRANSACTION


                                                             Transfer of funds from
          On 08/27/2018,                                     RMH business
          $5,000.00                                          account at First
          transfer from
                                                             Interstate Bank to
          RMH client trust
48                               08/27/2018     $2,000.00    RMH rent account
          account to RMH
                                                             controlled by Rena
          business account
                                                             Hymans ending in
          at First Interstate
                                                             6830 at First
          Bank
                                                             Interstate Bank
                                                             Transfer of funds from
          On 09/04/2018,                                     RMH business
          $4,000.00                                          account at First
          transfer from
                                                             Interstate Bank to
          RMH client trust
49                               09/04/2018     $3,000.00    Rena and Scott
          account to RMH
                                                             Hymans personal
          business account
                                                             account ending in
          at First Interstate
                                                             5351 at First
          Bank
                                                             Interstate Bank
                                                             Transfer of funds from
          On 11/20/2018,
                                                             RMH business
          $10,000.00                                         account at First
          transfer from
                                                             Interstate Bank to
          RMH client trust
50                               11/20/2018     $6,500.00    Rena and Scott
          account to RMH
                                                             Hymans personal
          business account
                                                             account ending in
          at First Interstate
                                                             5351 at First
          Bank
                                                             Interstate Bank
                                                             Transfer of funds from
          On 01/06/2019,                                     RMH business
          $5,000.00                                          account at First
          transfer from
                                                             Interstate Bank to
          RMH client trust
51                               01/07/2019     $1,000.00    Rena and Scott
          account to RMH
                                                             Hymans personal
          business account
                                                             account ending in
          at First Interstate
                                                             5351 at First
          Bank
                                                             Interstate Bank


                                        17
     Case 5:20-cr-50081-JLV Document 22 Filed 09/17/20 Page 18 of 21 PageID #: 77




            WIRE FRAUD             DATE OF
                                                                       MONEY
          PROCEEDS USED             MONEY
COUNT                                                AMOUNT         LAUNDERING
                  IN             LAUNDERING
                                                                   TRANSACTION
           TRANSACTION          transaction

                                                                Transfer of funds from
          On 04/15/2019,
                                                                RMH business
          $4,000.00
                                                                account at First
          transfer from
                                                                Interstate Bank to
          RMH client trust
52                                04/15/2019        $1,000.00   RMH rent account
          account to RMH
                                                                controlled by Rena
          business account
                                                                Hymans ending in
          at First Interstate
                                                                6830 at First
          Bank
                                                                Interstate Bank
                                                                Transfer of funds from
          On 04/26/2019,
                                                                RMH business
          $5,000.00
                                                                account at First
          transfer from
                                                                Interstate Bank to
          RMH client trust
53                                04/26/2019        $3,300.00   Rena and Scott
          account to RMH
                                                                Hymans personal
          business account
                                                                account ending in
          at First Interstate
                                                                5351 at First
          Bank
                                                                Interstate Bank
                                                                Transfer of funds from
          On 05/28/2019,
                                                                RMH business
          $3,000.00                                             account at First
          transfer from
                                                                Interstate Bank to
          RMH client trust
54                                05/28/2019        $2,000.00   Rena and Scott
          account to RMH
                                                                Hymans personal
          business account
                                                                account ending in
          at First Interstate
                                                                5351 at First
          Bank
                                                                Interstate Bank


        all in violation of 18 U.S.C. § 1956(a)(l)(B)(i).




                                           18
  Case 5:20-cr-50081-JLV Document 22 Filed 09/17/20 Page 19 of 21 PageID #: 78



                              MONEY LAUNDERING


                               (18 U.S.C. § 1957)

                                     Count 55


      25.   The allegations in paragraphs 1 through 20 inclusive are hereby

realleged and incorporated by reference as though fully set forth herein.

      26.   On or about January 30, 2015, in the District of South Dakota, the

defendant, Rena M. Hymans, did knowingly engage in a monetaiy transaction

which involved criminally derived property of a value greater than $10,000.00,

that is, the defendant, Rena M. Hymans transferred $20,000.00 from RMH's

business account to her personal account held at First Interstate Bank, which

funds in fact were derived from a specified unlawful activity, that is, wire fraud,

all in violation of 18 U.S.C. § 1957(a).

                                    Mail Fraud

                               (18 U.S.C. § 1341)

                                     Count 56


      27.   The allegations in paragraphs 1 through 20 inclusive are hereby,

realleged and incorporated by reference as though fully set forth herein.

      28.    On or about May 31, 2016, in the District of South Dakota, the

defendant, Rena M. Hymans, having devised the above-described scheme and

artifice to defraud and to obtain property by means of false pretenses, for the

purpose of executing and in order to effect the scheme and artifice to defraud

and obtain property, did knowingly cause to be delivered by the United States

                                           19
  Case 5:20-cr-50081-JLV Document 22 Filed 09/17/20 Page 20 of 21 PageID #: 79




Postal Service, an envelope containing mail matter, that is, a letter to Robert

Martin located in Rapid City, South Dakota, falsely reporting that no

distributions had been made from the $50,000.00 belonging to the Gilbert

Keester Estate that was to be held in RMH's client trust account when, in fact,

Hymans knew she had already depleted the funds in their entirety, all in violation

of 18U.S.C. § 1341.

                                 BANK FRAUD


                              (18 U.S.C. § 1344)

                                   Count 57


      28.   The allegations in paragraphs 1 through 20 inclusive are hereby

realleged and incorporated by reference as though fully set forth herein.

      29. On or about January 2, 2020, in the District of South Dakota, the

defendant, Rena M. Hymans, devised the scheme and artifice as set forth above

to obtain money, funds, credits, assets, and securities owned by and under the

custody and control of First Interstate Bank, a financial institutions as defined

in 18 U.S.C.§ 20, whose deposits were at the time insured by the FDIC, by means

of false and fraudulent pretenses, representations, and promises; to wit, the

defendant, Rena M. Hymans,falsely told First Interstate Bank that she would be

making a large deposit on or about January 6, 2020, in order to cover the

outgoing check for approximately $163,969.37 written to the estate of Leo Drillig

on January 3, 2020, and fraudulently requested the bank to honor the check


                                       20
  Case 5:20-cr-50081-JLV Document 22 Filed 09/17/20 Page 21 of 21 PageID #: 80



when she was then well aware that no deposit was forthcoming and she did not

have sufficient funds in her account, all in violation of 18 U.S.C. § 1344.

                                     A TRUE BILL:


                                     Name Redacted

                                     Foreperson

RONALD A. PARSONS,JR.
UNITED STATES ATTORNEY




                                        21
